Citation Nr: 1134345	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On April 25, 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The Veteran also submitted additional evidence to the Board during his April 25, 2011, hearing and waived RO consideration of that evidence.  38 C.F.R. § 20.1304(c) (2010)

(The decision below addresses the Veteran's claim of service connection for a low back disability.  The claims of service connection for hearing loss and tinnitus are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have a low-back disability that is attributable to active military service.



CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

In August 2005, the Veteran applied for VA disability compensation, seeking service connection for back disability, which he asserted resulted from an injury sustained in service in 1999.

A review of the Veteran's service treatment records (STRs) reveals that the Veteran sustained an injury to his neck in December 1999.  During his April 2011 hearing, the Veteran reported that while working in the psychiatric unit of the base hospital, he and three other petty officers attempted to restrain a patient who was in the shower.  The Veteran indicated that the floor was slippery and stated that the patient fell, pulling the Veteran and the other petty officers down.  The Veteran reported being treated with Vicodin and muscle relaxers and stated that an x-ray, but no magnetic resonance imaging (MRI) scan, was taken.  He indicated that he received chiropractic treatment while in service and has, since that time, experienced pain and inflammation in his back.

The Veteran's STRs record that he returned to full duty after the December 1999 incident.  They do not show subsequent treatment for, or complaints related to, his back.  His STRs do, however, show treatment for wrist pain, headaches, heart palpitations with chest pain, depression, asthma, cold symptoms, and hemorrhoids.  On a report of medical history dated in January 2002, the Veteran denied any recurrent back pain or back injury.  He also indicated the existence of 20 other listed symptoms or problems.  On the report of medical assessment, the Veteran reported two neck injuries from restraining patients and also stated that he had twisted his ankle during a run.  No notation of back pain or injury was made.  

VA treatment records dated from March to May 2002 reveal that the Veteran presented to the emergency room with wrist and forearm pain.  He reported a history of a hairline fracture in the Navy.  A rehabilitation consultation contained a likely assessment of tendinitis of the extensor compartment, now resolved.  Back pain was not noted.

The Veteran's post-service private medical records show that in April 2005, he presented to H. T., M.D., a private physician, with complaints of low back pain and leg numbness, which had persisted for two weeks.  It was noted that the Veteran had a history of a low back "pull" two months prior, for which he was treated with anti-inflammatory medication and rest.  The Veteran reported increased pain since that time.  An impression of lumbar strain was recorded.  In August 2005, the Veteran was again seen for back pain.  He reported that three days earlier he had bent over, causing his back to spasm.  He stated that he had fallen three times in the past two days and reported pain radiating to his groin and legs.  An impression of lumbar sacral sprain was recorded.  An MRI of the lumbar spine showed that the Veteran had a developmentally very small canal, which made relatively small impingements more significant.  

Records from private physician, T. L., M.D., show that the Veteran was seen in December 2005, at which time he indicated plans for gastric bypass surgery.  The Veteran was noted to be morbidly obese and to have occasional low back pain, with numbness and tingling in the left lower extremity.  An assessment of spinal stenosis and lumbar degenerative disc disease was made.  Private medical records from S. S. M.D., dated in November 2005, contain similar findings. 

VA treatment records dated in June 2007 show that the Veteran was seen for complaints of low back pain, which he attributed to military service.  He reported persistent back pain since his time in service, stating that he had injured his back when he was attacked by a patient in the psychiatric ward.  He also reported increased pain in service from hiking with 90-pound sacks.  

In April 2009, the RO received from M. A., M.D., a letter wherein he reported the Veteran to be a patient of his.  Dr. A. indicated that he Veteran had hurt his neck in service in December 1999 and had, since that time, experienced back and neck pain.  Dr. A. noted a diagnosis of spinal stenosis and stated: "I think patient had an injury at his work which lead to this present condition."

In December 2009, the Veteran was afforded a VA contract examination.  The Veteran reported having a low back disability as a result of an injury sustained in service in December 1999.  The Veteran indicated consistent radiating low back pain since that time.  He reported that his pain was exacerbated by physical activity.  

Physical examination of the Veteran revealed no radiating pain on movement.  Muscle spasms productive of an abnormal gait were present.  Limitation of flexion was noted and joint function of the spine was limited after repetitive use.  The examiner noted signs of lumbar intervertebral disc syndrome.  X-ray findings were within normal limits.

The examiner reviewed the Veteran claims folder, to include his STRs and VA and private medical records.  She also considered the Veteran's subjective complaints of back pain since service.  The examiner diagnosed intervertebral disc syndrome and opined that it was less likely as not that the Veteran's current disability was associated with the December 1999 in-service injury.  The examiner noted no evidence of back pain subsequent to the injury.  She indicated that the first evidence of back pain was not until 2005, at which time there were co-morbid conditions, including obesity.  She noted that the Veteran's obesity could have aggravated his back disability, as the lumbar spine is a weight bearing joint.  The examiner noted regular treatment for low back pain from 2005 to 2007, but indicated an absence of treatment related to the cervical spine.  The examiner then stated that it was at least as likely as not that the neck injury suffered in 1999 caused the Veteran's current low back disability.

Given the internal inconsistency in the contract examiner's report, the agency of original jurisdiction (AOJ) returned that report for clarification.  The contract examiner then crossed out the last line of her report indicating an association between the Veteran's current back disability and neck injury in 1999.  Her initials appear next to this action.  

Here, the evidence is clear that the Veteran has a currently diagnosed low back disability.  There is, however, no medical evidence of a nexus between the Veteran's active military service, including a December 1999 injury, and his current low back disability.  Further, there is no credible lay evidence demonstrating continuity of symptomatology.  See 38 C.F.R. 3.303(b).  

Although the Veteran indicated on his application for compensation that his back disability began in 1999, the Board finds more credible the Veteran's January 2002 report of medical history and medical assessment forms wherein no back pain or injury was reported.  The Board also finds the lack of documented back symptoms in service weighs against a finding that the Veteran indeed suffered from back pain as a result of the December 1999 accident, especially in light of the fact that the Veteran's STRs are replete with references for treatment related to other conditions.  The Board has considered the Veteran's assertion that his wife stole pertinent medical records showing treatment related to his back.  As noted above, however, in January 2002, the Veteran denied having recurrent back pain.  On that same form, he indicated the existence of 20 other listed symptoms or problems and included handwritten explanations for each noted problem.  In light of this evidence, the Board finds the Veteran's contention that he suffered from back pain in service and continuously thereafter not credible.

Further, the first post-service evidence of back pain is not until 2005, at which time the Veteran reported pain for two weeks and indicated that he had pulled his lower back two months earlier.  It was not until June 22, 2007, the day on which the Veteran signed his application for VA disability compensation, that the Veteran reported a history of back pain dating back to service.  Although the Veteran has stated that he sought treatment for his back shortly after his discharge from service, there is no evidence of any such treatment, to include the numerous private treatment records, and when the Veteran did seek VA treatment in 2002 for a wrist injury, no mention of back pain or disability was made.  The Board is aware that Dr. A. indicated that the Veteran has experienced back pain since 1999.  However, there is no indication that Dr. A. reviewed the Veteran's claims folder or treated the Veteran prior to 2005.  Thus, it appears that Dr. A's. statement is merely a reiteration of the Veteran's self-reported history, which the Board has found not credible.  Further, Dr. A.'s statement that he believed the Veteran had an injury at work that had led to his current back disability cannot be read as a positive nexus opinion linking the Veteran's back disability to service, as there is no indication that the "work" to which he referred was the Veteran's duties in service.  

VA obtained a contract examination to specifically determine the likelihood that the Veteran's back disability was related to service.  The examiner reviewed the claims folder, considered the Veteran's subjective complaints and private and VA treatment records, and opined that it was less likely than not that the Veteran's current back disability was related to service.  The examiner noted the absence of any findings related to the back in service, as well as the absence of post-service complaints of back pain until four years after service.  The examiner noted that the Veteran had been morbidly obese and indicated that his weight could have contributed to his back disability, as the lumbar spine is a weight bearing joint.  The Board finds that the VA examiner's negative nexus opinion is supported by the record before the Board.  

Accordingly, the Board finds that, in light of the Veteran's STRs, to include his January 2002 report of medical history, the private treatment records noting the onset of back pain to be in 2005, and the contract examiner's opinion, there is no basis to establish service connection for a low back disability, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for a low back disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran is competent to report having experienced back pain in service and since service, the Veteran's lack of credibility causes the Board to discount his statements.  Accordingly, an award of service connection based on continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  

Further, although the Veteran believes his back disability is due to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such a medical determination, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in June 2007.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  Further, the Board finds that the June 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA treatment records, private medical evidence, a contract examination report with medical opinion, as well as lay statements in support of his claim, to include his April 2011 hearing testimony.  The Board notes that the Veteran has asserted that his STRs are incomplete because his ex-wife stole from him medical records showing treatment in service for his back.  As noted above, the Board has considered the Veteran's contention in this regard, as well as his assertion that he was treated in service for back pain.  

Further, the Veteran was afforded a contract examination in connection with his claim of service connection for a low back disability.  The examiner reviewed the claims folder and conducted an examination of the Veteran that included consideration of the Veteran's subjective complaints of disability.  The Board finds that the examination report, along with the VA and private treatment records, contain sufficient evidence by which to evaluate the Veteran's service connection claim.  The Board also finds that the contract examiner's opinion is adequately supported by the reasons stated therein and the remaining evidence of record.  Thus, the Board has properly assisted the Veteran by affording him an adequate examination.  See Barr, 21 Vet. App. at  311; Cox v. Nicholson, 20 Vet. App. 563 (2007).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran states that he suffers from hearing loss and tinnitus as a result of his active military service.  Specifically, he states that he was exposed to acoustic trauma from the firing of M16 guns while in service.  The Veteran asserts that he first experienced diminished hearing and ringing in his ears in service and has, since that time, experienced those symptoms.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claims of service connection for hearing loss and tinnitus.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is:  

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, although the record fails to contain a diagnosis of hearing loss within the meaning of 38 C.F.R. § 3.385 (2010), or of tinnitus, because the Veteran is competent to testify as to the existence of decreased hearing and ringing in his ears, the Board finds that he has presented evidence of persistent or recurrent symptoms of a disability.  See Barr, 21 Vet. App. at 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom.  

Further, the Veteran's STRs contain a DD Form 2216E (Hearing Conservation Data), wherein it is noted that the Veteran was routinely noise exposed.  The form directs one to the "IH report for noise levels."  The form also indicated that the Veteran experienced significant threshold shifts in his hearing between October 1998 and January 2002.  Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claims of service connection for hearing loss and tinnitus must be remanded for a VA medical examination that addresses whether the Veteran in fact has tinnitus and/or hearing loss and, if so, the likelihood that such tinnitus and/or hearing loss is attributable to the Veteran's active military service.  

The Board notes that in service, the Veteran was a general duty corpsman assigned to a 23-bed inpatient mental health unit.  As the Veteran's assertion that he was exposed to acoustic trauma from the firing of M16 guns does not appear to be consistent with his noted service duties, but his DD Form 2216E notes routine noise exposure, the Board finds that on remand, the AOJ should verify all of the Veteran's service duties and determine which of those duties may have routinely exposed him to noise.  As part of that effort, an attempt should be made to obtain the "IH report" referenced in DD Form 2216E.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss and/or tinnitus since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ must confirm the Veteran's service duties.  As part of that process, the AOJ should obtain the Veteran's service personnel records.  The AOJ should then determine whether the Veteran's duties during service would have or could have potentially exposed him to noise and/or acoustic trauma.  Consultation with the service department may be necessary to ascertain the type of noise involved in the Veteran's duties.

A request should also be made to the appropriate authority for the "IH report" referenced in the Veteran's DD Form 2216E.

3.  After action requested in paragraphs 1 and 2 above is completed, the AOJ should arrange for the Veteran to be scheduled for a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The audiologist must review the Veteran's lay statements regarding his in-service noise exposure and tinnitus, as recorded in the record, as well as any evidence obtained on remand regarding the Veteran's military duties and noise exposure coincident with those duties.  The audiologist must also specifically consider the impact of any purported or documented in-service noise exposure.  

The audiologist should determine whether the Veteran suffers from tinnitus and/or hearing loss.  The audiologist should provide an opinion as to whether the Veteran's current hearing loss and tinnitus, if any, is at least as likely as not related to his active military service.  The audiologist should speak to the relevance of threshold shifts in service, to include a specific discussion of what constitutes a significant threshold shift.  A rationale for all opinions expressed must be provided, including medical reasons for accepting or rejecting the Veteran's statements regarding his having tinnitus and loss of acuity since service or shortly thereafter.

If the audiologist determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that the medical examination report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues remaining on appeal must be re-adjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


